CANTY, J.
I concur in all of the foregoing opinion except that part of it which disposes of the eighth assignment of error. It was, in my opinion, error to give the instruction assailed by this assignment of error. The court charged the jury that, if the foreman had supreme control, he was a vice principal.
This is the doctrine of “departmental control,” which the federal courts have lately adopted, — a doctrine which is in many cases impracticable, arbitrary and unjust. Impracticable, because it is impossible in a large number of cases to define what a department is, or to find a dividing line between what is and what is not a department; arbitrary and unjust, because the controlling principle is not *431one which should control, and results in injustice in many cases to the inferior servant, who cannot recover damages for his injury when he should be allowed to do so. The rule also discriminates against small enterprises in which the master can have but one superintendent or foreman, who is in immediate charge of the inferior servants, and discriminates in favor of large enterprises where there are several superintendents or foremen, one above the other, in what the court is pleased to call but one department.
The foreman in immediate charge of the inferior servants is held, in the latter case, to be a mere fellow servant with those under him, while in the former case he is held to be a vice principal. Therefore, in the former case the responsibility of the master is very great, while in the latter it is, as a general rule, merely nominal, because, as a general rule, no one of these superintendents of different rank interferes with such inferior servants except the one who is in immediate charge of them, and, as before stated, he is held to be merely a fellow servant for whose acts and omissions the master is not liable. In one instance the character of the work may be such that there may be ten thousand men working in one department, with a dozen superintendents or foremen, one ranking above the other; while in another instance the character of the work may be such that every two or three men may constitute a department, and the foreman in immediate charge of them may have supreme control. A rule which thus offers immunity to large concerns and imposes extraordinary liability on small concerns should not be tolerated.
Whether or not, in the case at bar, the foreman had supreme control is, in my opinion, immaterial; and, if that part of the test of whether he is a vice principal is rejected, the part of the charge in question amounts to an assertion that the foreman is a vice principal merely by reason of the fact that he is a foreman having the right to direct the other servants “what to do and where to work and how to do it.”
The court did not make the facts that plaintiff was inexperienced in this kind of work, and that the foreman knew it, or should have known it (if such were the facts), any element in determining wheth*432er or not the foreman was a Tice principal. As I haTe often stated in this class of cases, the question of whether or not the foreman is a Tice principal should depend on whether or not, in the particular instance, substantial disparity existed between him and the inferior serrant injured, — on whether or not the foreman had, or should haTe had, knowledge or skill which the inferior servant injured neither had nor could be expected to haTe, and that he was injured by reason of his want of such knowledge or skill. Ordinarily the question of whether or not such disparity existed is, under proper instructions, one of fact for the jury. It was such in this case. The foreman testified that, before he put plaintiff to work blasting, plaintiff stated to the witness, in substance, that he understood the work. The witness testified as follows:
“Q. What did he tell you? A. He told me he could. He understood all about the powder. Q. Did he tell you where he had worked? A. He told me he worked for Pete Erickson, and helped him in loading, blasting, and drilling.”
If the jury belieTed this testimony, they might haTe found that the foreman had a right to suppose that plaintiff had sufficient knowledge and skill to take care of himself, and therefore, as regards the particular danger by reason of which he was injured, the foreman was not a Tice principal. In the majority opinion, it is held as a question of law that on the facts in this case the foreman was a Tice principal. The only undisputed fact on which the court can stand in taking this position is that the work was inherently of a dangerous character. True, the opinion couples with this fact the ignorance of the plaintiff; but, as I haTe shown, the proof is not conclusiTe either that plaintiff was ignorant or inexperienced, or that the foreman had any good reason to suppose that he was. The majority concede this, and state, “A work admittedly dangerous, and of the risks and dangers of which the eTidence tends to show the plaintiff was ignorant.” Surely, the majority should not be guilty of holding that the trial court in its charge had a right to assume absolutely and unconditionally the existence of disputed facts.
The jury were warranted in finding that plaintiff was experi*433enced, but was reckless and knew better than to do what he did, and also that the foreman had good reason to believe that plaintiff was experienced. But, in spite of this, the majority hold as a question of law that the foreman was a vice principal. Then the only consistent deduction that can be drawn from the position of the majority is that the mere fact that the work was of a dangerous character constituted the foreman a vice principal, whether or not it was in his power to render it any the less dangerous. I cannot concede that such is the law, but, on the contrary, am of the opinion that whether or not the foreman was a vice principal was a question of fact for the jury, and depended on whether or not plaintiff was inexperienced and whether or not the foreman had good reason to suppose that he was; in other words, depended on the amount of disparity between the foreman and the plaintiff. I am therefore of the opinion that the court erred in its charge, and that a new trial should be granted.